Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5, 7 – 9, 14, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henke-Sarmento et al. (US Pub. No. 2008/0006278 A1).
With regards to claim 1, Henke-Sarmento discloses a draping system (Figures 1 – 3) suitable for use with a prone biopsy system [0021] [0051], the prone biopsy system comprising a paddle mount 235, the draping system 300 comprising a first drape 310, the first drape 310 comprising a first mat 310 and a protuberance 320, the protuberance extending upwardly from the first mat 310 (I.e. include one or more at least partially perforated slits in the transverse direction), and being configured to be inserted over the paddle mount [0034], wherein the first mat 310 and the protuberance 320 comprise different materials [0044] – [0046].
With regards to claim 2, Henke-Sarmento discloses wherein the protuberance is optically transparent or translucent [0046] [0047] [0049].
With regards to claim 3, Henke-Sarmento discloses wherein the protuberance is made of a clear polymer film [0046] [0049]. 

With regards to claim 5, Henke-Sarmento discloses wherein the first mat comprises an absorbent material [0046].
With regards to claim 7, Henke-Sarmento discloses wherein the first mat is configured to form at least one fold when the paddle mount is moved to a breast compressing position [0036].
With regards to claim 8, Henke-Sarmento discloses wherein the first drape further comprises a strip of absorbent material 330, the strip of absorbent material being secured to the first mat 310, the strip of absorbent material 330 comprising a higher absorbing material than material of the first mat 310 [0047] [0046].
With regards to claim 9, Henke-Sarmento discloses wherein the strip of absorbent material 330 is disposed along the length of the protuberance and is positioned at a location intermediate the protuberance and the second end of the first 
With regards to claim 14, Henke-Sarmento discloses a draping system suitable for use with a prone biopsy system (Figures 1 – 3), the prone biopsy system [0021] [0051] comprising a paddle mount [0036], the draping system 300 comprising a first drape 310, the first drape 310 comprising a first member 320 and a second member 340, the first member comprising a first mat 320 having a first transverse opening 340, the second member comprising a protuberance and a flange (See Figure 2 and element 270), the protuberance extending through the first transverse opening 340 of the first mat 320 and being configured to receive the paddle mount [0036], the flange 270 being used to couple the protuberance to the first mat 320 [0038] [0039] [0044] [0046] [0048].
With regards to claim 15, Henke-Sarmento discloses wherein the flange 270 and the first mat 320 form a liquid-tight seal around the entirety of the protuberance [0039].
With regards to claim 19, see the rejections of claims 7 – 9 above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13 and 16 - 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henke-Sarmento et al. (US Pub. No. 2008/0006278 A1).

With regards to claims 13, 17 and 18, Henke-Sarmento discloses the claimed invention according to claim 1 and further teaches the first mat comprises absorbent nonwoven fabric and a liquid-impervious material [0040] [0042], absent some degree of criticality, the recitation of the first and second liquid-impervious materials being heat-sealable to one another, laminated operation of a hall-effect sensing mechanism for the paddle mount is considered an obvious matter of design choice only including routine skill of the art. The examiner takes Official Notice that these materials, lamination and hall-effect sensing is well known in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include what is well known in Henke-Sarmento, since it have been held to be within the ordinary skill of worker in the art to select a known material, laminated and sensing capability on the basis of its suitability for the intended use.  One would have been motivated to use these claimed limitations in order to protect from any fluids/debris and compression as necessary.



Allowable Subject Matter
Claims 10 -12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 10, the prior art of record fails to teach or render obvious the draping system as claimed in claim 1 wherein the prone biopsy system further comprises a compression paddle, the compression paddle being mountable on the paddle mount, the draping system further comprising a second drape, the second drape comprising a second mat, the second mat comprising a distal end configured to be fixedly mounted on the compression paddle when the compression paddle is mounted on the paddle mount.
With regards to claim 20, the prior art of record fails to teach or render obvious the draping system as claimed in claim 14 wherein the prone biopsy system further comprises a compression paddle and a stage arm assembly, the compression paddle being mountable on the paddle mount, the draping system further comprising a second drape, the second drape comprising a second mat, the second mat being configured to cover at least a portion of the stage arm assembly, the second mat comprising a distal end, the distal end being configured to be fixedly mounted on the compression paddle when the compression paddle is mounted on the paddle mount, the second mat further comprising one or more perforations for use in separating the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884